                                                  Case 3:20-cv-00540-JCS Document 11 Filed 02/05/20 Page 1 of 1




                                   1

                                   2
                                                                        UNITED STATES DISTRICT COURT
                                   3
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                   4

                                   5
                                       FOUR JAYS MUSIC COMPANY, et al.,
                                   6                                                            Case No. 20-cv-0540-JCS
                                   7                                                           CONSENT OR DECLINATION TO
                                                                Plaintiff(s)                   MAGISTRATE JUDGE JURISDICTION
                                   8             v.
                                       GOOGLE LLC, et al.,
                                   9

                                  10                            Defendant(s).

                                  11   INSTRUCTIONS: Please indicate below by checking one of the two boxes whether you (if you are the party)
                                       or the party you represent (if you are an attorney in the case) choose(s) to consent or decline magistrate judge
                                  12   jurisdiction in this matter. Sign this form below your selection.
Northern District of California




                                  13
 United States District Court




                                           ☐ Consent to Magistrate Judge Jurisdiction
                                  14
                                               In accordance with the provisions of 28 U.S.C. § 636(c), I voluntarily consent to have a
                                  15   United States magistrate judge conduct all further proceedings in this case, including trial and
                                       entry of final judgment. I understand that appeal from the judgment shall be taken directly to the
                                  16   United States Court of Appeals for the Ninth Circuit.
                                  17
                                               OR
                                  18
                                           ☐
                                           ✔ Decline Magistrate Judge Jurisdiction
                                  19
                                              In accordance with the provisions of 28 U.S.C. § 636(c), I decline to have a United States
                                  20
                                       magistrate judge conduct all further proceedings in this case and I hereby request that this case
                                  21   be reassigned to a United States district judge.

                                  22
                                       DATE:    ________________
                                                February 4, 2020                            Respectfully submitted,
                                  23

                                  24                                               By:                /s/ Allen Hyman    .
                                                                                            Allen Hyman (California State Bar No. 73371)
                                  25                                                        LAW OFFICES OF ALLEN HYMAN
                                                                                            10737 Riverside Drive
                                  26
                                                                                            North Hollywood, CA 91602
                                  27                                                        Phone: (818) 763-6289
                                                                                            E-mail: lawoffah@aol.com
                                  28
                                                                                            Attorney for Plaintiffs
